DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3-4, in claim 3 the limitations recite “the frame further comprises: a cockpit module comprising: the cockpit area; and the roll cage;” which renders the claims indefinite.  As the frame already comprises the roll cage and the cockpit area as such it is unclear how it can further comprise what it already comprises.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, 12-13, 15-17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisenberger (US Patent 8,464,824).
In regards to claims 1-2, 5-7, 9, 12-13, 15-17 and 23, Reisenberger discloses the claimed limitations including a vehicle comprising:
a frame (12) defining a cockpit area (area inside 12B), the frame comprising a roll cage (30) disposed over the cockpit area;
a driver seat (18 on side w steering wheel) connected to the frame and being disposed in the cockpit area;
a passenger seat (18) connected to the frame and being disposed in the cockpit area, the passenger seat being disposed beside the driver seat;
an engine (29) connected to the frame;

a fuel tank assembly comprising a fuel tank (62) connected to the frame, the fuel tank being forward of the seats (Reference is made to Figure 8), and at least a portion of the fuel tank being disposed under the roll cage (Reference is made to Figure 8);
wherein a majority of the fuel tank is disposed under the roll cage;
wherein the fuel tank is disposed forward of (rearmost end of) the cockpit area and rearward of a front end of the frame;
wherein: the driver seat is disposed on a first side of a longitudinal centerline of the vehicle;
the passenger seat is disposed on a second side of the longitudinal centerline of the vehicle; and
a majority of the fuel tank is disposed on the second side;
wherein at least the portion of the fuel tank is disposed under a projection of the roll cage onto a horizontal plane;
further comprising a fender wall (Reference is made to Figures 1 and 2, fenders) connected to the frame; and
wherein the fuel tank is disposed rearward of the fender wall;
wherein the fuel tank assembly further comprises:
a fuel pump fluidly connected to the fuel tank; and
a fuel line fluidly communicating the fuel tank with the engine for delivering fuel from the fuel tank to the engine, the fuel line passing between the driver and passenger 
wherein: the fuel tank assembly further comprises a filler neck connected to the fuel tank (Reference is made to Figures 8 and 9);
the roll cage comprises longitudinal legs each having a front end (Reference is made to Figures 3 and 8-10); and
the filler neck is disposed rearward of the front ends of the longitudinal legs of the roll cage (Reference is made to Figures 3 and 8-9);
wherein the filler neck extends upward, rightward and rearward from a top, right and rear portion of the fuel tank (Reference is made to Figures 8-10);
further comprising: body panels (Reference is made to Figure 2 where there a side and rocker panels) connected to the frame; and
at least one of the body panels is disposed over the filler neck (Reference is made to Figure 2);
wherein the fuel tank (62) is disposed in front of the passenger seat (18); and,
wherein the vehicle is a side-by-side off-road vehicle (Reference is made to Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 3-4, 8, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisenberger in view of Kanemaru et al. (US Patent 4,723,810).
In regards to claims 3-4, 8 and 10-11, Reisenberger discloses the claimed limitations including further comprising:
a front shock absorber assembly pivotally connected to the frame at a first upper connection point; and
a rear shock absorber assembly pivotally connected to the frame at a second upper connection point;
wherein the fuel tank is disposed below a line passing through the first and second upper connection points of the front and rear shock absorber assemblies to the frame;
yet excluding wherein the frame comprises:
a cockpit module (12B,30) comprising:
the cockpit area; and
the roll cage;
a front suspension module (comprising at least 12A) disposed forward of the cockpit module and connected thereto, at least a majority of the fuel tank being disposed rearward of the front suspension module; and
a rear suspension module (comprising at least 12C) disposed rearward of the cockpit module and connected thereto, the fuel tank being disposed completely forward of the rear suspension module, and the engine being disposed rearward of the cockpit area in the rear suspension module;

the fuel tank is housed in the cage (Reference is made to Figure 11);
further comprising a cockpit front wall (10,11) connected to the frame, the cockpit front wall being disposed forward of the passenger seat; and
wherein the fuel tank (30) is disposed forward of the cockpit front wall (Reference is made to Figures 1-3);
further comprising: a fender wall (Reference is made to Figure 1, fender walls proximate wheel 3) connected to the frame; and
a cockpit front wall (10,11) connected to the frame, the cockpit front wall being disposed forward of the passenger seat and rearward of the fender wall (Reference is made to Figure 1);
wherein the fuel tank (30) is disposed longitudinally between the cockpit front wall and the fender wall (Reference is made to Figure 4);
further comprising a foot well and a foot rest disposed in front of the passenger seat; and
wherein the fuel tank is disposed above the foot well and the foot rest (Reference is made to Figures 2-6, 9 and 11);
wherein a portion of the fuel tank defines a recess above the foot rest (Examiner notes that the recess is not required to be open towards the foot rest, when considering the recess between 132 and 11; alternatively see recess above the wall 11 and tank 30 above 11).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisenberger in view of Shomura et al. (US Publication 2014/0202783).
In regards to claim(s) 20, Reisenberger discloses the claimed limitations excluding bench seating. 
Shomura et al. discloses a vehicle wherein the driver seat and the passenger seat are portions of a bench seat connected to the frame and being disposed in the cockpit area.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the seating of Reisenberger in view of the teachings of Shomura et al. to include a bench seating arrangement since it is known to connect the driver and passenger seats with an intermediate portion providing a wide space below the bench seat for situation of any vehicle components.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisenberger in view of Kanemaru et al. and Spindler et al. (US Publication 2013/0319785).
In regards to claim 21, Reisenberger discloses the claimed limitations excluding a dash storage box and the fuel tank being located in front of the storage box.
Kanemaru et al. discloses it is known to relocate the fuel tank forward in the vehicle for space saving reasons.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fuel tank location of Reisenberger in view of the teachings of Kanemaru et al. to include a locating the fuel tank forward of the occupant area in a protected cavity thus clearing a space in the occupant cavity for the occupants as Kanemaru et al. discloses it is known to provide a rear-engine rear-drive vehicle arrangement as the influence of any obstructions (engine and gas tank) on the tunnel portion of the vehicle with respect to the space in the passenger compartment is significant.
Spindler et al. discloses a dashboard comprising a storage box. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Reisenberger in view of Kanemaru et al. in view of the teachings of Spindler et al. to include a dashboard storage box as they are old and well known and it would have been obvious to try.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisenberger in view of Kanemaru et al. and further in view of Hirakawa et al. (US Patent 7,464,782).
In regards to claim 22, Reisenberger discloses the claimed limitations excluding a windshield.
Kanemaru et al. discloses it is known to relocate the fuel tank forward in the vehicle for space saving reasons.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fuel tank location of Reisenberger in view of the teachings of Kanemaru et al. to include a locating the fuel tank forward of the occupant area in a protected cavity thus clearing a space in the occupant cavity for the occupants as Kanemaru et al. discloses it is known to provide a rear-engine rear-drive vehicle arrangement as the influence of any obstructions (engine and gas tank) on the tunnel portion of the vehicle with respect to the space in the passenger compartment is significant.
Hirakawa et al. discloses further comprising a windshield having a top edge and a bottom edge, the windshield being connected to the roll cage forward of the cockpit area, wherein: the fuel tank is disposed below and forward of the top edge of the windshield; and at least a majority of the fuel tank is disposed below and rearward of the bottom edge of the windshield.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Reisenberger in view of Kanemaru et al.  in view of the teachings of Hirakawa et al. to include a windshield as is old and well known in the art. 
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616